                                                                                                                                                 Case 2:18-cv-01130-TLN-CKD Document 32 Filed 10/06/20 Page 1 of 3


                                                                                                                                             1   TROUTMAN PEPPER
                                                                                                                                                 HAMILTON SANDERS LLP
                                                                                                                                             2   Jessica Lohr, Bar No. 302348
                                                                                                                                                 jessica.lohr@troutman.com
                                                                                                                                             3   11682 El Camino Real, Suite 400
                                                                                                                                                 San Diego, CA 92130-2092
                                                                                                                                             4   Telephone: 858.509.6000
                                                                                                                                                 Facsimile:    858.509.6040
                                                                                                                                             5
                                                                                                                                                 Attorneys for Defendant
                                                                                                                                             6   Portfolio Recovery Associates, LLC

                                                                                                                                             7

                                                                                                                                             8                                UNITED STATES DISTRICT COURT

                                                                                                                                             9                              EASTERN DISTRICT OF CALIFORNIA

                                                                                                                                            10
T R O UT M AN P E P P E R H AM IL T O N S AN DE R S LLP




                                                                                                                                            11   CAMERON AUJUARD,                                    Case No. 2:18-cv-01130-TLN-CKD
                                                                                                        S A N D I E G O , C A 92 130-2092




                                                                                                                                            12                      Plaintiff,                       STIPULATION AND ORDER TO STAY
                                                      1 1 6 82 E L CA M IN O R E A L




                                                                                                                                                                                                     CASE
                                                                                       S U I T E 4 00




                                                                                                                                            13   v.

                                                                                                                                            14   PORTFOLIO RECOVERY ASSOCIATES,                      Judge: Hon. Troy L. Nunely
                                                                                                                                                 LLC; and
                                                                                                                                            15   DOES 1 – 10 inclusive,

                                                                                                                                            16                      Defendant.

                                                                                                                                            17

                                                                                                                                            18          Pursuant to the Civil L.R. 143, Defendant Portfolio Recovery Associates, LLC (“PRA”)

                                                                                                                                            19   and Plaintiff Cameron Aujuard (“Plaintiff”) (together, the “parties”), through their respective

                                                                                                                                            20   counsel, stipulate and respectfully request a stay of all proceedings in this case pending the decision

                                                                                                                                            21   of the Supreme Court of the United States in Facebook, Inc. v. Duguid, No. 19-511 (July 9, 2020).

                                                                                                                                            22   Accordingly, the parties STIPULATE and AGREE as follows:

                                                                                                                                            23          1.      On April 2, 2018, Plaintiff filed the present action against PRA for alleged violations

                                                                                                                                            24   of the Telephone Consumer Protection Act, 47 U.S.C. § 227 (“TCPA”) and the Rosenthal Fair Debt

                                                                                                                                            25   Collection Practices Act, Cal. Civ. Code § 1788, et seq. (Dkt. No. 1-1.)

                                                                                                                                            26          2.      In connection with her TCPA claims, Plaintiff alleges PRA used an automatic

                                                                                                                                            27   telephone dialing system to place telephone calls to her cellular telephone without her prior express

                                                                                                                                            28   consent. (See Dkt. No. 1-1 ¶¶ 11, 13.)
                                                                                                                                                 Case 2:18-cv-01130-TLN-CKD Document 32 Filed 10/06/20 Page 2 of 3


                                                                                                                                             1           3.     In its Answer to the Complaint, PRA asserted that “the telephone system used to

                                                                                                                                             2   allegedly contact Plaintiff does not constitute an automatic telephone dialing system (“ATDS”)

                                                                                                                                             3   under the TCPA. (See Dkt. No. 4.)

                                                                                                                                             4           4.     On July 9, 2020, the Supreme Court of the United States granted certiorari in

                                                                                                                                             5   Facebook, Inc. v. Duguid, No. 19-511. The central issue the Supreme Court will review and

                                                                                                                                             6   consider in Facebook is the definition of an automatic telephone dialing system under the TCPA.

                                                                                                                                             7   Specifically, “[w]hether the definition of ATDS in the TCPA encompasses any device that can

                                                                                                                                             8   ‘store’ and ‘automatically dial’ telephone numbers, even if the device does not ‘us[e] a random or

                                                                                                                                             9   sequential number generator.’” See Petition for Writ of Certiorari at ii, Facebook, Inc., No. 19-511

                                                                                                                                            10   (U.S. Oct. 17, 2019). The case will be argued before the Supreme Court during the October 2020
T R O UT M AN P E P P E R H AM IL T O N S AN DE R S LLP




                                                                                                                                            11   Term.
                                                                                                        S A N D I E G O , C A 92 130-2092




                                                                                                                                            12           5.     As evidenced by the parties’ pleadings, PRA’s Motion for Summary Judgment,
                                                      1 1 6 82 E L CA M IN O R E A L
                                                                                       S U I T E 4 00




                                                                                                                                            13   (Dkt. No. 19), and Plaintiff’s opposition to PRA’s Motion for Summary Judgment, (Dkt. No. 23),

                                                                                                                                            14   the definition of an automatic telephone dialing system under the TCPA is a central, and disputed,

                                                                                                                                            15   issue in the present action.

                                                                                                                                            16           6.     The parties agree that a stay of all proceedings in this matter is appropriate until the

                                                                                                                                            17   Supreme Court issues a decision in Facebook regarding the definition of an automatic telephone

                                                                                                                                            18   dialing system under the TCPA.

                                                                                                                                            19           7.     The proposed stay is in the furtherance of judicial economy and will avoid

                                                                                                                                            20   unnecessary expense for the parties and the Court.

                                                                                                                                            21           8.     The proposed stay is for good cause and is not made for an improper purpose.

                                                                                                                                            22   Neither party will suffer any prejudice as a result of the stay.

                                                                                                                                            23           IT IS THEREFORE STIPULATED AND AGREED between the parties, by and through

                                                                                                                                            24   their respective counsel, that, subject to this court’s approval:

                                                                                                                                            25           1.     All proceedings in this action are stayed pending the decision of the Supreme Court

                                                                                                                                            26   of the United States in Facebook, Inc. v. Duguid, No. 19-511 (July 9, 2020).

                                                                                                                                            27           2.     The parties shall provide the Court with a joint status report within fourteen (14)

                                                                                                                                            28   days of the Supreme Court’s decision in Facebook.

                                                                                                                                                                                                   -2-
                                                                                                                                                 Case 2:18-cv-01130-TLN-CKD Document 32 Filed 10/06/20 Page 3 of 3


                                                                                                                                             1          3.     The stay may be lifted at any time by order of the court.

                                                                                                                                             2   Respectfully submitted this 6th day of October 2020:

                                                                                                                                             3
                                                                                                                                                    /S/ Jessica Lohr                       /S/ Todd M. Friedman
                                                                                                                                             4      Jessica Lohr                           Todd M. Friedman, Esq.
                                                                                                                                                    Troutman Pepper                        Law Offices of Todd M. Friedman,
                                                                                                                                             5      Hamilton Sanders LLP                   P.C.
                                                                                                                                                    11682 El Camino Real, Suite 400        21550 Oxnard St., Suite 780
                                                                                                                                             6      San Diego, CA 92130-2092               Woodland Hills, CA 91367
                                                                                                                                                    Tel: 858-509-6000                      Tel: 866-598-5042
                                                                                                                                             7      Fax: 858-509-6040                      Fax: 866-633-0228
                                                                                                                                                    Email: jessica.lohr@troutman.com       Email: tfriedman@toddflaw.com
                                                                                                                                             8      Attorney for Defendant                 Attorney for Plaintiff
                                                                                                                                                    Portfolio Recovery Associates, LLC     Cameron Aujuard
                                                                                                                                             9

                                                                                                                                            10
T R O UT M AN P E P P E R H AM IL T O N S AN DE R S LLP




                                                                                                                                                 PURSUANT TO STIPULATION, IT IS SO ORDERED.
                                                                                                                                            11
                                                                                                                                                 Dated: October 6, 2020
                                                                                                        S A N D I E G O , C A 92 130-2092




                                                                                                                                            12
                                                      1 1 6 82 E L CA M IN O R E A L
                                                                                       S U I T E 4 00




                                                                                                                                            13

                                                                                                                                            14
                                                                                                                                                                                                        Troy L. Nunley
                                                                                                                                            15                                                          United States District Judge

                                                                                                                                            16

                                                                                                                                            17

                                                                                                                                            18

                                                                                                                                            19

                                                                                                                                            20

                                                                                                                                            21

                                                                                                                                            22

                                                                                                                                            23

                                                                                                                                            24

                                                                                                                                            25

                                                                                                                                            26

                                                                                                                                            27

                                                                                                                                            28

                                                                                                                                                                                               -3-
